                                           Case 3:21-cv-00079-MMD-CLB Document 25 Filed 03/17/21 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Email: Will@TheGeddesLawFirm.com
                                   Email: Kristen@TheGeddesLawFirm.com
                                 5 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 6 Fax: (775) 299-5337
                                   Attorneys for Plaintiff Rubin McElroy
                                 7
                                                               UNITED STATES DISTRICT COURT
                                 8
                                                                      DISTRICT OF NEVADA
                                 9
                                     RUBIN McELROY, an individual,                      Case No. 3:21-cv-00079-MMD-CLB
                                10
                                                                   Plaintiff,
                                11
                                     vs.                                                STIPULATION AND ORDER TO EXTEND
                                12                                                      TIME TO OPPOSE DEFENDANTS RENO
1575 Delucchi Lane, Suite 206




                                     VALLEY JOIST, LLC; RENO ORTHOPEDIC                     ORTHOPEDIC CLINIC, P.C. AND
 The Geddes Law Firm, P.C.




                                13 CLINIC, P.C.; THOMAS CHRISTENSEN,                        THOMAS CHRISTENSEN, M.D.’S
    Phone 775-853-9455
       Reno, NV 89502




                                     M.D.; DOES I-X; and DOE BUSINESS                      MOTION FOR PARTIAL REMAND
                                14 ENTITIES 1-10.
                                                                                                        (First Request)
                                15                                 Defendants.
                                16
                                17            Plaintiff RUBIN McELROY and Defendants RENO ORTHOPEDIC CLINIC, P.C. and

                                18 THOMAS CHRISTENSEN, M.D., by and through their respective counsel, hereby stipulate and agree
                                19 that Plaintiff may have an extension of time, through and including Monday, March 22, 2021, to file
                                20 his opposition to Defendants Reno Orthopedic Clinic and Thomas Christensen, M.D.’s Motion for
                                21 Partial Remand [ECF 020]. Pursuant to this stipulation, the parties hereby request that the Court grant
                                22 this enlargement of time. This is the first request for such an extension and the parties submit that
                                23 . . .
                                24 . . .
                                25 . . .
                                26 . . .
                                27 . . .
                                28 . . .


                                                                                    1
                                         Case 3:21-cv-00079-MMD-CLB Document 25 Filed 03/17/21 Page 2 of 3




                                 1 the request is made in good faith and not for the purpose of delay.
                                 2 Dated this 17th day of March 2021.                           THE GEDDES LAW FIRM, P.C.
                                 3
                                 4
                                                                                                WILLIAM J. GEDDES, ESQ.
                                 5                                                              Nevada Bar No. 6984
                                                                                                KRISTEN R. GEDDES, ESQ.
                                 6                                                              Nevada Bar No. 9027
                                                                                                1575 Delucchi Lane Suite, 206
                                 7                                                              Reno, Nevada 89521
                                                                                                Tel: (775) 853-9455
                                 8                                                              Will@thegeddeslawfirm.com
                                                                                                Kristen@thegeddeslawfirm.com
                                 9                                                              Attorneys for Plaintiff Rubin McElroy
                                10
                                     Dated this 17th day of March 2021.                         LEMONS, GRUNDY & EISENBERG
                                11
                                12                                                              Electronic Signature Authorized
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                                           By: /s/ Alice Campos Mercado
    Phone 775-853-9455
       Reno, NV 89502




                                                                                               EDWARD J. LEMONS, ESQ.,
                                14                                                             Nevada Bar No. 699
                                15                                                             ALICE CAMPOS MERCADO,
                                                                                               ESQ., Nevada Bar No. 4555
                                16                                                             6005 Plumas Street, Third Floor
                                                                                               Reno, Nevada 89519
                                17                                                             Tel: (775) 786-6868
                                                                                               Fax: (775)786-9716
                                18                                                             Emails: ejl@lge.net; acm@lge.net
                                19                                                             Attorneys for Defendants Reno
                                                                                               Orthopedic Clinic, P.C., and
                                20                                                             Thomas Christensen, M.D
                                21
                                22                                                 ORDER

                                23
                                24 Dated: March 17, 2021                                IT IS SO ORDERED
                                25
                                26
                                27                                                      UNITED STATES DISTRICT JUDGE
                                28


                                                                                  2
                                        Case 3:21-cv-00079-MMD-CLB Document 25
                                                                            24 Filed 03/17/21 Page 3 of 3




                                 1                                    CERTIFICATE OF SERVICE
                                 2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on March 17,
                                 3 2021, I caused to be served a copy of the foregoing Stipulation and Order to Extend Time to Oppose
                                 4 Defendants Reno Orthopedic Clinic and Thomas Christensen, M.D.’s Motion for Partial Remand [ECF
                                 5 020], by filing the same with the Court’s electronic filing system (PACER), addressed to the following:
                                 6 CHRISTOPHER S. MANN
                                 7 (appearing pro hac vice)
                                     JACOB J. PRITT
                                 8 (appearing pro hac vice)
                                     JONES WALKER LLP
                                 9 201 St. Charles Ave., Ste. 5100
                                10 New Orleans, LA 70170
                                   (504) 582-8332
                                11 cmann@joneswalker.com
                                   jpritt@joneswalker.com
                                12 Attorneys for Defendant Valley Joist, LLC
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455




                                     SHANNON S. PIERCE, Nevada Bar No. 12471
       Reno, NV 89502




                                14   FENNEMORE CRAIG, P.C.
                                     7800 Rancharrah Parkway
                                15   Reno, NV 89511
                                     Tel: (775) 788-2200 / Fax: (775) 786-1177
                                16   Email: spierce@fennemorelaw.com
                                17   Attorneys for Defendant Valley Joist, LLC

                                18 EDWARD J. LEMONS, ESQ., Nevada Bar No. 699
                                     ALICE CAMPOS MERCADO, ESQ., Nevada Bar No. 4555
                                19 LEMONS, GRUNDY & EISENBERG
                                20 6005 Plumas Street, Third Floor
                                   Reno, Nevada 89519
                                21 Tel: (775) 786-6868 / Fax: (775)786-9716
                                   Emails: ejl@lge.net; acm@lge.net
                                22 Attorneys for Defendants
                                   Reno Orthopedic Clinic, P.C., and Thomas Christensen, M.D.
                                23
                                24
                                25
                                                                                               KRISTEN R. GEDDES
                                26                                                             An employee of the Geddes Law
                                                                                               Firm, P.C.
                                27
                                28


                                                                                  3
